Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHBIT 99.2 UNITED-GUARDIAN ANNOUNCES SEMI-ANNUAL CASH DIVIDEND Hauppauge, NY, May 15, 2008  United-Guardian, Inc. (AMEX:UG) announced today that its Board of Directors, at its meeting on May 14, 2008, declared a semi-annual cash dividend of $0.27 per share, which will be paid on June 16, 2008 to all stockholders of record as of the close of business on June 2, 2008. Ken Globus, President of United-Guardian, stated, Based on our earnings expectations for this year we are pleased to once again be able to share our success with our stockholders and pay a mid-year dividend. This is the 13 th consecutive year that the company has paid a dividend. With our working capital now exceeding $14 million, we have more than adequate reserves to fund any foreseeable capital requirements. United-Guardian is a manufacturer of cosmetic ingredients, personal and health care products, pharmaceuticals, and specialty industrial products. Contact: Robert S. Rubinger Public Relations (631) 273-0900 NOTE: This press release contains both historical and "forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements about the companys expectations or beliefs concerning future events, such as financial performance, business prospects, and similar matters, are being made in reliance upon the safe harbor provisions of that Act. Such statements are subject to a variety of factors that could cause our actual results or performance to differ materially from the anticipated results or performance expressed or implied by such forward-looking statements. For further information about the risks and uncertainties that may affect the companys business please refer to the company's reports and filings with the Securities and Exchange Commission.
